Exhibit 10.9

 

SHARE REGISTRATION AGREEMENT

SHARE REGISTRATION AGREEMENT, dated as of September 18, 2017 (this “Agreement”),
by and between Great Elm Capital Group, Inc., a Delaware corporation (“GEC”) and
MAST Capital Management, LLC, a Delaware limited liability company (“MCM”).

Recitals

GEC has executed that certain Warrant to Purchase Shares of Common Stock, dated
as of September 18, 2017 (the “Warrant”), pursuant to which GEC has granted MCM
a warrant to purchase certain shares of GEC’s common stock, par value $0.001 per
share (the “Common Stock”).

GEC and MCM each desire that any Common Stock issued to MCM as a result of the
exercise of the Warrant shall be registered under the Securities Act (as defined
herein) upon the demand of MCM.

Agreement

In consideration of the foregoing and the promises and undertakings in this
Agreement, the parties, intending to be legally bound, agree as follows:

1.

Registration Rights.

1.1

Definitions.  As used in this Agreement,

(a)

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act and shall include all persons or entities that at any
time during the term of this Agreement become Affiliates of any person or entity
referred to in this Agreement; provided, that “Affiliate” shall not include
(i) any person that is a publicly held concern and is otherwise an Affiliate
solely by reason of the fact that a principal of MCM serves as a member of the
board of directors or similar governing body of such concern provided that MCM
does not control such concern, or (ii) such principal in his/her capacity as a
member of the board of directors or other similar governing body of such
concern;

(b)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended, or the rules or regulations promulgated thereunder;

(c)

“Free Writing Prospectus” means any “issuer free writing prospectus,” as defined
in Rule 433 pursuant to the regulations under the Securities Act (“Rule 433”)
(or that would otherwise constitute a “free writing prospectus”, as defined in
Rule 405 of the regulations under the Securities Act), relating to the
Securities that (a) is required to be filed with the SEC by GEC, (b  is a “road
show that is a written communication” within the meaning of Rule 433(d)(8)(i),
whether or not required to be filed with the SEC, (c) is exempt from filing
pursuant to Rule 433(d)(5)(i) because it contains a description of the
securities or of the offering that does not reflect the final terms, in each
case in the form filed or required to be filed with the SEC or, if not required
to be filed, in the form retained in GEC’s records pursuant to Rule 433(g), or
(d) to which GEC has given its prior consent;

(d)

“MCM Party” shall mean each of, and collectively, MCM and the Designees (as is
defined in the Warrant);

(e)

“person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind or nature, including any governmental authority;

(f)

“Public Offering” shall mean the sale of shares of Common Stock in a public
offering registered with the SEC;

 

--------------------------------------------------------------------------------

 

(g)

“register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement with the SEC (“Registration
Statement”) in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such Registration Statement by the SEC;

(h)

“Registrable Securities” shall mean (i) any shares of Common Stock issued as a
result of MCM’s exercise of the Warrant and (ii) any shares of Common Stock
which were issued or received in respect of, or in exchange or in substitution
for any of the foregoing, including, but not limited to, those arising from a
stock dividend, distribution, stock split, reclassification, reorganization,
merger, consolidation, sale or transfer of assets or other exchange of
securities. As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (a) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of in accordance with such Registration Statement, (b) such securities shall
have ceased to be outstanding or (c) such securities shall be eligible to be
resold to the public without any volume or manner of sale restrictions pursuant
to Rule 144 (or any successor provision) under the Securities Act;

(i)

“SEC” shall mean the United States Securities and Exchange Commission;

(j)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended; and

(k)

“Scheduled Blackout” means any ordinary course blackout period declared by GEC
in connection with an annual or quarterly earnings release in accordance with
GEC policy.

1.2

Demand Registration.  

(a)

Following the first anniversary of the date hereof and upon the receipt of a
written request from any MCM Party that GEC file a Registration Statement under
the Securities Act covering the registration for the offer and sale of all or
part of the Registrable Securities (a “Demand Registration”), as soon as
practicable, GEC shall file with the SEC and use its reasonable best efforts to
cause to be declared effective, a registration statement relating to all
Registrable Securities that MCM Party has requested be registered to be
registered under the Securities Act, subject to and in accordance with the
terms, conditions, procedures and limitations contained in this Agreement. The
MCM Parties are collectively entitled to effect two (2) such Demand
Registrations pursuant to this Section 1.2(a); provided, that, a registration
requested pursuant to this Section 1.2(a) shall not be deemed to have been
effected unless a Registration Statement with respect thereto has become
effective (other than due to the fault of a MCM Party) and at least 75% of the
Registrable Securities requested to be included in such Demand Registration (and
not withdrawn) shall have been disposed of in accordance with the plan of
distribution set forth therein.  The MCM Party may terminate a Demand
Registration prior to the filing of a Registration Statement relating thereto,
or require GEC to withdraw promptly any Registration Statement which has been
filed pursuant to this Section 1 but which has not become effective under the
Securities Act, and such registration shall not be deemed to be a Demand
Registration if either (i) it agrees to pay the costs and expenses of such
registration as set forth in Section 1.6 hereof, or (ii) such withdrawal is
accompanied by notice from the MCM Party that, in the good faith exercise of its
reasonable judgment, (A) such withdrawal is warranted based on a change in the
business or prospects of GEC or a change in the condition of the United States
financial markets, or (B) there has occurred a misstatement or omission in any
prospectus which makes it inadvisable to proceed with the registration.

1.3

Piggyback Registration.  Subject to Section 1.7 hereof, if at any time GEC
proposes to register its shares of its Common Stock under the Securities Act,
either for its own account or for the account of others, in connection with the
Public Offering of such shares of Common Stock solely for cash, on a
registration form that would also permit the registration of Registrable
Securities (other than (i) a registration statement on Form S-8 or any successor
form, (ii) for the purpose of offering such securities to another business
entity, or a registration on Form S-4 for the purpose of offering such
securities to another business entity or the shareholders of such entity in
connection with the acquisition of assets or shares of capital stock,
respectively, of such entity or (iii) a resale shelf

2

--------------------------------------------------------------------------------

 

registration filed in connection with an acquisition, reorganization,
recapitalization, rights offering, merger, consolidation or similar
transaction), GEC shall, each such time, give each MCM Party written notice of
such proposal no later than 15 days prior to the filing of the Registration
Statement relating thereto (a “Piggyback Registration Notice”). Within 10 days
after the Piggyback Registration Notice is given, the MCM Parties shall give
notice as to the number of shares of Registrable Securities, if any, which such
MCM Parties request to be registered simultaneously with such registration by
GEC (“Piggyback Registration”). GEC shall include any Registrable Securities in
such Registration Statement which the MCM Parties request to be registered under
the Securities Act, subject to and in accordance with the terms, conditions,
procedures and limitations contained in this Agreement. Notwithstanding the
foregoing, GEC shall have the right to terminate or withdraw any registration
initiated by it under this Section 1.3 at any time in its sole discretion
whether or not any MCM Party has elected to include Registrable Securities in
such Registration Statement.  The registration expenses of such withdrawn
registration shall be borne by GEC in accordance with Section 1.6 hereof.  Each
MCM Party requesting inclusion in a registration made pursuant to this Section
1.3 may, at any time before the effective date of the Registration Statement
relating to such registration, revoke such request by providing written notice
of such revocation to GEC, in which case GEC shall cause such MCM Party’s
Registrable Securities to be withdrawn from such Registration Statement. For the
avoidance of doubt, there shall be no limit to the number of times a MCM Party
may exercise its rights to request Piggyback Registration hereunder.

1.4

Blackout Periods.  Notwithstanding any other provision of this Agreement to the
contrary, GEC shall have the right to defer the filing of, or suspend the use by
the MCM Parties of, any Registration Statement (or any amendment thereto) for a
period of up to 60 days, (A) for so long as a MCM Party is an affiliate of GEC,
during a Scheduled Blackout, (B) if the Board determines that a postponement is
in the best interest of GEC and its stockholders generally due to a pending
transaction involving GEC, (C) the Board determines such registration would
render GEC unable to comply with applicable securities laws or (D) the Board
determines such registration would require disclosure of material information
that GEC has a bona fide business purpose for preserving as confidential (any
such period, a “Blackout Period”); provided, however, that in no event may GEC
deliver more than two (2) notices of a Blackout Period (other than of any
Scheduled Blackout) in any 12 month period.

1.5

Obligations of GEC.  Whenever required under this Agreement to effect the
registration of any Registrable Securities, GEC shall, as expeditiously as
reasonably possible:

(a)

Prepare and file with the SEC a Registration Statement covering such Registrable
Securities, with respect to registration pursuant to Section 1.2 no later than
twenty (20) days after request by a MCM Party (excluding any days which occur
during a Blackout Period), and use its reasonable best efforts to cause such
Registration Statement to be declared effective by the SEC and to keep such
registration effective until the date when all Registrable Securities covered by
the Registration Statement have been sold; provided, however, in the case of
registration under Section 1.2 or 1.3 hereof, not longer than 180 days after the
effective date of the Registration Statement or prospectus or any amendments or
supplements thereto.

(b)

Prepare and file with the SEC such amendments and post-effective amendments to
such Registration Statement as may be necessary to keep such Registration
Statement effective until the applicable date referred to in Section 1.5(a)
hereof and to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement, and
cause the prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed with the SEC pursuant to Rule 424 under the
Securities Act.

(c)

Comply with all of its obligations under the Securities Act and the Exchange
Act, and the rules and regulations thereunder, use its reasonable best efforts
to qualify the shares of Common Stock under the blue sky laws of such states as
the underwriters in such registration shall reasonably request, and use its
reasonable best efforts to list the shares of Common Stock on the national
securities exchange on which shares of Common Stock are then listed.

3

--------------------------------------------------------------------------------

 

1.6

Registration Expenses.  Except as set forth below, in connection with any
registration of Registrable Securities hereunder, GEC will pay all of the
expenses relating to such registration; provided, however, that (i) GEC will
only pay the fees and disbursements charged by one counsel chosen by the MCM
Parties, and (ii) each MCM Party participating in the sale of Registrable
Securities will pay pro rata any underwriting discounts, commissions, stock
transfer taxes and fees attributable to the sale of its Registrable Securities
and any out of pocket expenses of such MCM Party (or the agents who manage its
accounts) or the fees and disbursements of its counsel (other than the legal
counsel referred to in Section 1.6(i) above).

1.7

Underwriting Requirements and Cutbacks.

(a)

With respect to a Demand Registration pursuant to Section 1.2 hereof, the MCM
Party shall have the right to select the investment banker(s) and manager(s) to
administer such registration, subject to the approval of GEC, which approval
will not be unreasonably withheld, delayed or conditioned.

(b)

With respect to a Piggyback Registration pursuant to Section 1.3 hereof, GEC
shall have the sole right to select the investment banker(s) and manager(s) to
administer such registration.

(c)

If a registration under Section 1.2 hereof is an underwritten offering and the
managing underwriters advise GEC that in their opinion the number of shares of
Common Stock requested to be registered exceeds the number of shares which can
be sold in such offering without materially and adversely affecting the
marketability of the offering, then GEC will include in such registration
(A) first, Registrable Securities owned by the MCM Parties and shares of Common
Stock owned by other shareholders of GEC who hold contractual demand
registration rights (pro rata among all such shareholders (including such MCM
Parties) on the basis of the number of Registrable Securities and other shares
of Common Stock such shareholders (including such MCM Parties) have requested to
be registered), and (B) second, shares of Common Stock owned by the other
shareholders of GEC who hold contractual piggyback registration rights (pro rata
among all such shareholders on the basis of the number of shares of Common Stock
such shareholders have requested to be registered). Notwithstanding anything in
the foregoing to the contrary:

 

(i)

If a registration under Section 1.3 hereof is an underwritten primary offering
initiated by GEC and the managing underwriters advise GEC that in their opinion
the number of securities requested to be included in such registration exceeds
the number which can be sold in such offering without materially and adversely
affecting the marketability of the offering, GEC will include in such
registration (x) first, the securities GEC proposes to sell, and (y) second,
(1) shares of Common Stock held by other shareholders of GEC pursuant to the
terms and conditions of agreements existing on the date of this Agreement, (2)
Registrable Securities owned by the MCM Parties that have requested the
inclusion of any Registrable Securities in such registration pursuant to
Section 1.3 and (3) shares of Common Stock held by other shareholders of GEC
requesting such registration pursuant to contractual registration rights, in
each case, pro rata among all such shareholders (including MCM Parties) on the
basis of the number of Registrable Securities and other shares of Common Stock
such shareholders (including MCM Parties) have so requested to be registered.

 

(ii)

If a registration under Section 1.3 hereof is an underwritten registration
initiated by any of the shareholders of GEC (other than a MCM Party) and the
managing underwriters advise GEC that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without materially and adversely affecting the
marketability of the offering, GEC will include in such registration (x) first,
shares of Common Stock owned by the other shareholders of GEC (and not any MCM
Party) who hold contractual demand registration rights (pro rata among all such
other shareholders on the basis of the number of shares of Common Stock such
shareholders have requested to be registered), (y) shares of Common Stock held
by other shareholders of GEC pursuant to the terms and conditions of agreements
existing on the date of this Agreement,

4

--------------------------------------------------------------------------------

 

 

and (z) third, Registrable Securities owned by the MCM Parties requested to be
included in such registration pursuant to Section 1.3 and shares of Common Stock
owned by other shareholders of GEC who hold contractual piggyback registration
rights (pro rata among all such shareholders (including such MCM Parties) on the
basis of the number of shares of Common Stock such shareholders (including the
MCM Parties) have requested to be registered).

1.8

Furnish Information.  It shall be a condition precedent to the obligations of
GEC to take any action pursuant to this Section 1 with respect to the
Registrable Securities, that the MCM Parties shall furnish to GEC such
information regarding them, the Registrable Securities held by them, and the
intended method of disposition by them of such Registrable Securities as is
customarily provided by selling securityholders and as GEC or any underwriters
shall reasonably request.

1.9

Indemnification and Contribution. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

(a)

To the full extent permitted by law, GEC will and hereby does (A) indemnify and
hold harmless each MCM Party, each director, officer, partner, employee,
Affiliate, or agent of or for such MCM Party, any underwriter (as defined in the
Securities Act) for such MCM Party, and each person, if any, who controls such
MCM Party or underwriter within the meaning of the Securities Act, against any
losses, claims, damages, costs or liabilities, joint or several, to which they
may become subject insofar as such losses, claims, damages, costs or liabilities
(or actions in respect thereof) (x) arise out of, are caused by, or are based on
any untrue or alleged untrue statement of any material fact contained in such
Registration Statement, including any amendments or supplements thereto, or
arise out of or are based upon the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (y) arise out of, are caused by, or are based on any
untrue or alleged untrue statement of any material fact contained in any
preliminary prospectus, Free Writing Prospectus or final prospectus contained in
such Registration Statement, including any amendments or supplements thereto, or
arise out of or are based upon the omission or alleged omission to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or (z) arise out
of, or are caused by, any violation by GEC of any securities law, rule or
regulation applicable to GEC and relating to action or inaction required of GEC
in connection with any such registration; and (B) reimburse each such person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, costs, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 1.9(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of GEC (which consent shall not be unreasonably withheld, delayed or
conditioned) nor shall GEC be liable to a MCM Party, underwriter or controlling
person in any such case for any such loss, claim, damage, liability or action to
the extent that it arises out of or is based upon an untrue statement or an
alleged untrue statement or omission or alleged omission made in connection with
such Registration Statement, preliminary prospectus, Free Writing Prospectus,
final prospectus, or amendments or supplements thereto in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by or on behalf of any such MCM Party, underwriter or
controlling person. This indemnity shall be in addition to other indemnification
arrangements to which GEC and any MCM Party may otherwise be party.

(b)

To the full extent permitted by law, each MCM Party requesting or joining in a
registration under this Agreement, severally and not jointly, will and hereby
does (A) indemnify and hold harmless GEC, each of its directors, each of its
officers who have signed the Registration Statement, each person, if any, who
controls GEC within the meaning of the Securities Act, and any underwriter (as
defined in the Securities Act) for GEC, against any losses, claims, damages or
liabilities, joint or several, to which GEC or any such director, officer,
controlling person, or underwriter may become subject, under the Securities Act
and applicable state securities laws, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) (x) arise out of, are caused by, or
are based on any untrue or

5

--------------------------------------------------------------------------------

 

alleged untrue statement of any material fact contained in such Registration
Statement, including any amendments or supplements thereto, or arise out of or
are based upon the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (y) arise out of, are caused by, or are based on any untrue or
alleged untrue statement of any material fact contained in any preliminary
prospectus, Free Writing Prospectus or final prospectus contained in such
Registration Statement, including any amendments or supplements thereto, or
arise out of or are based upon the omission or alleged omission to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in such Registration
Statement, preliminary prospectus, Free Writing Prospectus or final prospectus,
or amendments or supplements thereto, in reliance upon and in conformity with
written information furnished by such MCM Party expressly for use in such
Registration Statement, preliminary prospectus, Free Writing Prospectus or final
prospectus, or amendments or supplements thereto; and (B) reimburse any legal or
other expenses reasonably incurred by GEC or any such director, officer,
controlling person or underwriter attributable to investigating or defending any
loss, claim, damage, liability or action indemnified by such MCM Party pursuant
to clause (A) above; provided, however, that the indemnity agreement contained
in this Section 1.9(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of such MCM Party (which consent shall not be unreasonably withheld,
delayed or conditioned). In no event shall the liability of any MCM Party be
greater than the dollar amount of the proceeds (net of payment of all expenses)
received by such MCM Party upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

(c)

Promptly after receipt by an indemnified party under this Section 1.9 of notice
of the commencement of any action or knowledge of a claim that would, if
asserted, give rise to a claim for indemnity hereunder, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 1.9 notify the indemnifying party in writing of the
commencement thereof or knowledge thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to such parties. If
prejudicial to any material extent to his, her or its ability to defend such
action, the failure to notify an indemnifying party promptly of the commencement
of any such action or of the knowledge of any such claim, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 1.9 to the extent so prejudiced, but the omission so to notify the
indemnifying party will not relieve him, her or it of any liability that he may
have to any indemnified party otherwise than under this Section 1.9. Each
indemnified party shall have the right to employ separate counsel in such
action, claim or proceeding and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of each indemnified party
unless:  (A) such indemnifying party has agreed to pay such expenses, (B) such
indemnifying party has failed promptly to assume the defense and employ counsel
reasonably satisfactory to such indemnified party or (C) such indemnified party
shall have been advised in writing by counsel that either there may be one or
more legal defenses available to it which are different from or in addition to
those available to such indemnifying party or such Affiliate or controlling
person or a conflict of interest may exist if such counsel represents such
indemnified party and such indemnifying party or its Affiliate or controlling
person; provided, however, that such indemnifying party shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel), which counsel shall be designated by such indemnified party.

(d)

The indemnifying party’s liability to any such indemnified party hereunder shall
not be extinguished solely because any other indemnified party is not entitled
to indemnity hereunder. The indemnification provided for under this Agreement
will remain in full force and effect regardless of

6

--------------------------------------------------------------------------------

 

any investigation made by or on behalf of the indemnified party or any officer,
director or controlling person of such indemnified party, and will survive the
transfer of any applicable securities. No person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to indemnification from any person who was not guilty of such
fraudulent misrepresentation.

(e)

If the indemnification provided for in this Section 1.9 is for any reason, other
than pursuant to the terms thereof, held to be unavailable or insufficient to an
indemnified party in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying and indemnified
parties in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities (or actions in respect thereof), as well as
any other relevant equitable considerations. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative fault but also the relative benefits received by
the indemnifying and indemnified parties from the offering of Registrable
Securities. The relative benefits received by a party shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by such party bears to the total net proceeds from
the offering received by all parties. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact relates to information supplied by GEC or a MCM Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. GEC and the MCM Parties agree
that it would not be just and equitable if contribution pursuant to this
Section 1.9(e) were determined by pro rata allocation or by any other method of
allocation not taking into account the equitable considerations referred to
above in this Section 1.9(e). The amount paid or payable by an indemnified party
as a result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this Section 1.9(e) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation within the meaning of Section 11(f) of
the Securities Act shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(f)

If there is a conflict between the provisions of this Section ‎1.9 and the form
of underwriting agreement reasonably requested by any underwriter, the
provisions of this Section ‎1.9 shall be amended or waived in order to comply
with the requirements of such underwriter.

1.10

Holdback Agreements.  Each MCM Party agrees not to effect any sale or
distribution (including hedging transactions) of shares of Common Stock or any
securities convertible into or exchangeable or exercisable for shares of Common
Stock, including a sale pursuant to Rule 144 under the Securities Act, during
such period as reasonably requested by the managing underwriter of any offering
by the Company or any offering contemplated herein; provided, however, with
respect to any particular registration, such period shall not extend beyond 90
days after the effective date of the registration statement relating thereto.
Each MCM Party agrees to enter into such form of agreement between it and the
managing underwriter as the managing underwriter shall reasonably request to
more fully set forth and to further effect the provisions of this Section 1.10.

1.11

Third Party Registration Rights.  Nothing in this Agreement shall be deemed to
prevent GEC from providing registration rights to any other person on such terms
as GEC deems desirable in its sole discretion.

2.

Representations and Warranties.  The parties represent and warrant to each other
that, as of the Effective Date:

7

--------------------------------------------------------------------------------

 

2.1

Organization; Authority.  Each party that is an entity is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and fully
perform its obligations hereunder. The execution and delivery of this Agreement
by such party and performance by such party of its obligations hereunder have
been duly authorized by all necessary action on the part of such party. This
Agreement has been duly executed by such party, and when delivered by such party
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of such party, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

2.2

No Conflicts.  The execution, delivery and performance by such party of this
Agreement and the performance by such party of its obligations hereunder will
not (a) result in a violation of the organizational documents of such party, as
applicable, (b) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such party is a party, or (c) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such party, except
in the case of clauses (b) and (c), for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such party to
perform its obligations hereunder.

2.3

Legal Counsel.  Such party has been advised to seek legal counsel, engage a
financial advisor, seek tax counsel and receive GAAP and tax advice from
accountants in connection with this Agreement. Each party has relied on its own
advisors and legal counsel and not on any other party to this Agreement in
entering into this Agreement.

3.

Miscellaneous

3.1

Additional Assurances.  The parties each agree to execute, acknowledge and
deliver such further instruments, and to do such other acts, as may be
reasonably necessary in order to carry out the intent and purposes of this
Agreement.

3.2

Expenses.  Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such costs and expenses.

3.3

Choice of Law.  This Agreement will be governed by the laws of the State of
Delaware that are applicable to contracts made in and performed solely in
Delaware.

3.4

Enforcement.

(a)

Any dispute arising under, related to or otherwise involving this Agreement will
be litigated in the Court of Chancery of the State of Delaware. The parties
agree to submit to the jurisdiction of the Court of Chancery of the State of
Delaware, waive any objection on the basis of inconvenient forum or improper
venue, and waive trial by jury. The parties do not consent to mediate any
disputes before the Court of Chancery.

(b)

Notwithstanding the foregoing, if there is a determination that the Court of
Chancery of the State of Delaware does not have subject matter jurisdiction over
any dispute arising under this Agreement, the parties agree that: (i) such
dispute will be adjudicated only by, and will be subject to the exclusive
jurisdiction and venue of, the Superior Court of Delaware of and for the County
of New Castle; (ii) if the Superior Court of Delaware does not have subject
matter jurisdiction over such dispute, then such dispute will be adjudicated
only by, and will be subject to the exclusive jurisdiction and venue of, the
Complex Commercial Litigation Division of the Superior Court of the State of
Delaware of and for the County of New Castle; and (iii) if the Complex
Commercial Litigation Division of the Superior Court of the State of Delaware
does not have subject matter jurisdiction over such dispute, then such dispute
will be adjudicated only by, and will be subject to the exclusive jurisdiction
and venue of, the United States District Court for the State of Delaware.

8

--------------------------------------------------------------------------------

 

(c)

Each of the parties irrevocably (i) consents to submit itself to the personal
jurisdiction of the Delaware courts in connection with any dispute arising under
this Agreement, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for relief from the Delaware
courts or any other court or governmental body and (iii) agrees that it will not
bring any action arising under this Agreement in any court other than the
Delaware courts. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF THIS AGREEMENT, THE
NEGOTIATION OR ENFORCEMENT HEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d)

Process may be served in the manner specified in Section 3.5, such service will
be deemed effective on the date of such notice, and each party irrevocably
waives any defenses or objections it may have to service in such manner.

(e)

The parties irrevocably stipulate that irreparable damage would occur if any of
the provisions of this Agreement were not performed per their specific terms.
Accordingly, each party will be entitled to specific performance of the terms
hereof in addition to any other remedy to which it is entitled at law or in
equity.

3.5

Notices.  All notices and other communications hereunder will be in writing in
the English language and will be deemed given when delivered personally or by an
internationally recognized courier service, such as DHL, to the parties at the
following addresses (or at such other address for a party as may be specified by
like notice):

 

(a)

 

If to GEC:

 

c/o Great Elm Capital Group, Inc.

 

 

 

 

800 South Street, Suite 230

 

 

 

 

Waltham, MA 02453

 

 

 

 

Attention: General Counsel; with a copy

 

(which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

525 University Avenue, Suite 1400

 

 

Palo Alto, CA 94301

 

 

Attention: Michael J. Mies; and

 

(b)

 

if to MCM:

 

MAST Capital Management, LLC

 

 

 

 

31 St. James Avenue, 6th Floor

 

 

 

 

Boston, MA 02116

 

 

 

 

Attention: David J. Steinberg

 

3.6

No Third Party Beneficiaries.  This Agreement is solely for the benefit of the
parties. No other person will be entitled to rely on this Agreement or to
anticipate the benefits of this Agreement as a third party beneficiary hereof.

3.7

Assignment.  Except as provided in this Section 3.7, no party may assign,
delegate or otherwise transfer this Agreement or any rights or obligations under
this Agreement in whole or in part (whether by operation of law or otherwise),
without the prior written content of the other party. Subject to the foregoing,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns. Any
assignment in violation of this Section 3.7 will be null and void.

9

--------------------------------------------------------------------------------

 

3.8

No Waiver.  No failure or delay in the exercise or assertion of any right
hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, or create an estoppel with respect to any breach of any
representation, warranty or covenant herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies under this Agreement are cumulative to, and
not exclusive of, any rights or remedies otherwise available.

3.9

Severability.  Any term or provision hereof that is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable in any
situation in any jurisdiction will not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the invalid, void or unenforceable term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares any term or provision hereof invalid,
void or unenforceable, the court or other authority making such determination
will have the power to and will, subject to the discretion of such body, reduce
the scope, duration, area or applicability of the term or provision, to delete
specific words or phrases, or to replace any invalid, void or unenforceable term
or provision with a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

3.10

Amendment.  To be valid against any party, a waiver, extension, amendment,
modification or supplement of this Agreement must be in an instrument in writing
signed by such party.

3.11

Term and Termination. The MCM Party’s rights to request the registration of the
Registrable Securities under this Agreement will terminate automatically once
all Registrable Securities cease to be Registrable Securities.

3.12

Entire Agreement.  This Agreement contains the entire agreement of the parties
and supersedes all prior and contemporaneous agreements, negotiations,
arrangements, representations and understandings, written, oral or otherwise,
between the parties with respect to the subject matter hereof.

3.13

Counterparts.  This Agreement may be executed in one or more counterparts
(whether delivered by electronic copy or otherwise), each of which will be
considered one and the same agreement and will become effective when two or more
counterparts have been signed by each of the parties and delivered to the other
party. Each party need not sign the same counterpart.

3.14

Construction and Interpretation.  When a reference is made in this Agreement to
a section or article, such reference will be to a section or article of this
Agreement, unless otherwise clearly indicated to the contrary. Whenever the
words “include,” “includes” or “including” are used in this Agreement they will
be deemed to be followed by the words “without limitation”. The words “hereof,”
“herein” and “herewith” and words of similar import will, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article and section references are
references to the articles and sections of this Agreement, unless otherwise
specified. The plural of any defined term will have a meaning correlative to
such defined term and words denoting any gender will include all genders and the
neuter. Where a word or phrase is defined herein, each of its other grammatical
forms will have a corresponding meaning. A reference to any legislation or to
any provision of any legislation will include any modification, amendment,
re-enactment thereof, any legislative provision substituted therefore and all
rules, regulations and statutory instruments issued or related to such
legislation. If any ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement. No prior draft of
this Agreement will be used in the interpretation or construction of this
Agreement. Headings are used for convenience only and will not in any way affect
the construction or interpretation of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

 

10

--------------------------------------------------------------------------------

 

This Agreement has been duly executed and delivered as of the date first written
above.

Great Elm Capital Group, Inc.

 

By:

 

/s/ Richard S. Chernicoff

Name:

 

Richard S. Chernicoff

Title:

 

Chief Executive Officer

 

MAST CAPITAL MANAGEMENT LLC

 

By:

 

/s/ David J. Steinberg

Name:

 

David J. Steinberg

Title:

 

Managing Member

 

[Signature Page to Share Registration Agreement]